PER CURIAM.
We treat this appeal from an order of the circuit court sitting in its appellate capacity as a petition for writ of certiorari. Combs v. State, 436 So.2d 93 (Fla.1983). Applying the pertinent criteria found in Combs and State v. Roess, 451 So.2d 879 (Fla. 2d DCA 1984) we are of the opinion that the petition must be denied. See also Education Development Center, Inc. v. City of West Palm Beach Zoning Board of Appeals, 541 So.2d 106 (Fla.1989); DeGroot v. Sheffield, 95 So.2d 912 (Fla.1957).
DENIED.
LETTS, WALDEN and STONE, JJ., concur.